Citation Nr: 1606639	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  12-34 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a back disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse




ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active naval service from March 1958 to March 1961 and active service in the United States Marine Corps from December 1968 to June 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In connection with this appeal, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge at the RO in January 2016.  A transcript of that hearing has been associated with the claims file. 

At the January 2016 Board hearing and in the substantive appeal, the Veteran indicated that he was unable to work as a result of his service-connected disabilities.  Therefore, the Board included consideration of entitlement to TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015). 

The issue of entitlement to an increased rating for a back disability is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran's combined disability rating is 80 percent, and he has disabilities of the same body system combinable to at least 40 percent.  

2.  The Veteran is unable to obtain and maintain substantially gainful employment due to service-connected disabilities.  


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2015).  

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2015).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

The central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

At his January 2016 Board hearing, the Veteran asserted that he was forced to leave his last job as a result of an inability to perform his duties because of symptoms of his service-connected disabilities.  

Service-connection is in effect for a left hip disability, status post total hip arthroplasty, rated 30 percent; posttraumatic stress disorder (PTSD), rated 30 percent; a neck disability, rated 20 percent; a back disability, rated 10 percent; bilateral pes planus with right heel spur, rated 10 percent; venous capacitance, rated 10 percent; tinnitus, rated 10 percent; a right thumb disability, rated 0 percent; bilateral hearing loss disability, rated 0 percent; kidney stones, rated 0 percent; and, right great toe hallux valgus, rated 0 percent.  The Veteran's combined service-connected disability rating is 80 percent.  

The Board acknowledges that the Veteran does not have one single disability rated 40 percent or higher.  However, the Veteran has multiple disabilities of the musculoskeletal system combinable to a rating in excess of 40 percent.  38 C.F.R. § 4.25 (2015).  Those disabilities serve to meet the requirement for a single disability ratable at 40 percent.  38 C.F.R. § 4.16 (a)(3) (2015).  Accordingly, the Veteran meets the minimum schedular criteria for assignment of TDIU.  

At the January 2016 Board hearing, the Veteran reported that he had a high school education and that he had taken a total of 16 college credits.  He reported that following his retirement from service, he worked as a mail processor.  He reported that he was able to perform that job when he was able to sit while working and was only required to lift items of, at most, 10 pounds.  He reported that when his department received new mail processing equipment, he was unable to sit while performing his duties and he was required to lift large bins that weighed 20 pounds or more.  The Veteran reported he was unable to perform his duties with the new equipment based on physical limitations imposed by his various service-connected disabilities and he was forced to leave that job.  The Veteran reported that he was retrained in the vocational rehabilitation program as a service writer, at which time, he obtained a part-time job, working two to three days per week, working for Harley Davidson.  The Veteran reported that he experienced difficulty in his job with Harley Davidson as he was required to either stand or sit too often, putting strain on his service-connected disabilities.  As a result, the Veteran left the position with Harley Davidson in 2010 and reported that he had not worked since.  

At a July 2009 VA audiology evaluation, the Veteran reported that he had difficulty hearing conversation in background noise, which was particularly disabling at work.  The examiner noted that the Veteran's difficulty in hearing conversation would have a significant impact on his ability to perform in an occupational setting.  

At a July 2009 VA joint examination, the Veteran reported that he experienced constant back and hip pain.  He reported that his left hip pain was exacerbated by any kind of activity requiring exercise and that he was seen at a pain management clinic for treatment.  The Veteran also reported that he experienced additional flare-ups of his left hip pain after walking, bending, and squatting.  He reported that he used a cane for assistance with ambulation as a result of hip pain.  The Veteran also reported that he experienced flare-ups of back pain after lifting.  

At an August 2010 VA examination, the Veteran reported that he experienced constant neck pain and soreness in his feet while at rest, while standing, and while walking.  

Based on the subjective report of the Veteran and the objective findings in the various VA examinations, the Board finds that the Veteran's orthopedic disabilities significantly impact his ability to function in an occupational setting.  They result in constant pain, they limit his ability to stand or walk for prolonged periods, they limit his ability to sit for prolonged periods, and they limit his ability to lift items in excess of 10 pounds.  

In light of the Veteran's occupational background and the functional limitations described, the Board finds that he is unable to obtain and maintain substantially gainful employment in accordance with his background and education level as a result of his various service-connected disabilities.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to TDIU is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is granted.


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided. 

At the January 2016 Board hearing, the Veteran reported that his service-connected back disability had continued to increase in severity and that his symptoms had worsened since his last VA examination.  The Veteran also reported that he continued to receive regular treatment for his back disability.  A review of the record shows that the Veteran was last provided a VA examination of his back disability in July 2009.  As the Veteran has reported that his symptoms have increased in severity since that time, the Board finds that he should be scheduled for a VA examination to determine the current level of severity of the service-connected back disability.  

Additionally, current treatment records relating to the Veteran's back disability, to specifically include private records identified at the Veteran's January 2016 Board hearing, should be identified and obtained before a decision is made with regard to that issue.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the record, to specifically include private treatment records identified at the January 2016 Board hearing.

2.  Then, schedule the Veteran for a VA examination to determine the current severity of the service-connected back disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.  The examiner should provide ranges of motion and should state whether there is any additional functional loss due to painful motion, weakened motion, fatigability, or incoordination.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


